                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


JOSE MONSERRATO MARTINEZ, JR.                          Civil No. 18-1260 (JRT/ECW)


                    Petitioner,

v.
                                                       ORDER
WARDEN DAVID PAUL,

                    Respondent.


      Jose Monserrato Martinez, Jr., Reg No. 13080-030, FMC Rochester, PMB
      4000, 2110 Center Street East, Rochester, MN 55903-4000, for petitioner.

      Bahram Samie, Assistant United States Attorney, UNITED STATES
      ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
      MN 55415, for respondent.

      Based upon the Findings of Fact, Conclusions of Law, and Recommendation by

United States Magistrate Judge Elizabeth Cowan Wright dated March 6, 2019, all the

files and records, and no objections having been filed to said Report and

Recommendation,

             IT IS HEREBY ORDERED that:

      1.     The petition for a writ of habeas corpus of Petitioner Jose Monserrato
             Martinez, Jr. (Docket No. 1) be DENIED.

      2.     This case be DISMISSED WITH PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: March 27, 2019
at Minneapolis, Minnesota
                            s/John R. Tunheim ________
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court




                              2
